DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/7/2022 has been entered.
Upon entry of Applicant’s amendment, and the examiner’s amendment discussed below, claims 1-7 are pending. Claims 1-7 were amended by applicant, claims 8-20 were cancelled, and no claims were added. 
The objections to the specification and drawings previously set forth in the non-final office action mailed on 3/10/2022 (hereinafter “the previous Office Action”) have been withdrawn due to Applicant’s amendments to the specification and drawings filed 6/7/2022.
The objections to claims 1-20 previously set forth in the previous Office Action have been withdrawn due to Applicant’s amendments to the claims filed 6/7/2022, which cancelled claims 8-20.
The interpretations of claims 1, 6, 11 and 16 under 35 U.S.C. § 112(f), set forth in the previous Office Action, have been withdrawn as a result of Applicant’s amendments to the claims filed 6/7/2022 and the examiner’s amendment discussed below. 
The rejections of claims 1-20 under 35 U.S.C. §§ 112(a) and 112(b), set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments and the examiner’s amendment discussed below.
The rejections of claims 1-8 and 11-18 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Applicant’s representative Mikhael Mikhalev, Registration No. 72,500, on July 26, 2022.

The application has been amended as follows: 
Amend independent claims 1 and 6, and dependent claim 7 as follows:

1. (Currently Amended) An operation apparatus for an acceleration chip for accelerating a deep neural network algorithm, comprising:
a vector addition processor module for performing addition or subtraction of a vector, and/or a vectorized operation of a pooling layer algorithm in the deep neural network algorithm; [[and]]
a vector function value arithmetic unit module for performing a vectorized operation of a non-linear evaluation in the deep neural network algorithm; and
a vector multiplier-adder module for performing a multiply-add operation on vectors; [[and]] wherein:
the vector addition processor module, the vector function value arithmetic unit module and the vector multiplier-adder module are configured to execute programmable instructions and interact with each other to calculate values of neurons and a network output result of a neural network, and a variation amount of a synaptic weight representing the interaction strength of the neurons on an input layer to the neurons on an output layer;

the vector addition processor module, the vector function value arithmetic unit module and the vector multiplier-adder module, the intermediate value storage regions are accessed through an index;
during the operation of the vector addition processor module, the vector function value arithmetic unit module and the vector multiplier-adder module, if [[an]] one or more unwritten positions of a storage block designated by the index previously within the intermediate value storage regions are requested to be read, the intermediate value storage regions refuse this reading request, and the flag which is returned to indicate the success of data reading is invalid; and
during the operation of the vector addition processor module, the vector function value arithmetic unit module and the vector multiplier-adder module, if [[a]] one or more written positions of a storage block designated by the index previously within the intermediate value storage regions are requested to be read, the intermediate value storage regions refuse this writing request, and the flag which is returned to indicate the success of data writing is invalid.

2. (Previously Presented) The operation apparatus for the acceleration chip for accelerating the deep neural network algorithm according to claim 1, wherein after the vector addition processor module, the vector function value arithmetic unit module and the vector multiplier-adder module generate an output value, the intermediate values stored in the intermediate value storage regions are discarded.

3. (Previously Presented) The operation apparatus for the acceleration chip for accelerating the deep neural network algorithm according to claim 1, wherein the intermediate value storage regions of the vector addition processor module, the vector function value arithmetic unit module and the vector multiplier-adder module are configured as a random-access memory.

4. (Previously Presented) The operation apparatus for the acceleration chip for accelerating the deep neural network algorithm according to claim 3, wherein the random-access memory is configured to store the intermediate values generated by itself from each of the neurons and the variation amount of the synaptic weight.

5. (Previously Presented) The operation apparatus for the acceleration chip for accelerating the deep neural network algorithm according to claim 1, wherein the vector addition processor module, the vector function value arithmetic unit module and the vector multiplier-adder module access the intermediate value storage regions through an index.

6. (Currently Amended) A method for performing operation for using an operation apparatus of an acceleration chip for accelerating a deep neural network algorithm,

a vector addition processor module for performing addition or subtraction of a vector, and/or a vectorized operation of a pooling layer algorithm in the deep neural network algorithm; [[and]]
a vector function value arithmetic unit module for performing a vectorized operation of a non-linear evaluation in the deep neural network algorithm; and
a vector multiplier-adder module for performing a multiply-add operation on vectors; [[and]] wherein: 
the vector addition processor module, the vector function value arithmetic unit module and the vector multiplier-adder module are configured to execute programmable instructions and interact with each other to calculate values of neurons and a network output result of a neural network, and a variation amount of a synaptic weight representing the interaction strength of the neurons on an input layer to the neurons on an output layer; and

method 
a 
a 
a wherein: 
the 

in the 
in the one or more unwritten positions of a storage block designated by the index previously within the intermediate value storage regions are requested to be read, the intermediate value storage regions refuse this reading request, and the flag which is returned to indicate the success of data reading is invalid; and
in the one or more written positions of a storage block designated by the index previously within the intermediate value storage regions are requested to be read, the intermediate value storage regions refuse this writing request, and the flag which is returned to indicate the success of data writing is invalid.

7. (Currently Amended) The method for performing operation for using the operation apparatus of an acceleration chip for accelerating a deep neural network algorithm according to claim 6, wherein:
in the 

8-20. (Cancelled)

Allowable Subject Matter
The currently amended claims 1-7 are allowed over the prior art of record as set forth in the non-final office action mailed on 3/10/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125